PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HYLAND et al.
Application No. 16/330,406
Filed: 5 Mar 2019
For: PARTICLE BOUNDARY IDENTIFICATION

:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

The withdrawal of the holding of abandonment is GRANTED.

This application became abandoned for failure to file a timely response to the non-Final Office Action mailed August 13, 2020 which set a three (3) MONTH period for response. Accordingly, a Notice of Abandonment was mailed February 18, 2021. 

A search of the application file and the USPTO records reveals that in fact, a response filed February 16, 2021 was made timely with a three month extension of time. 

In view thereof, the Notice of Abandonment was mailed in error. The holding of abandonment is sua sponte withdrawn. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2648 for treatment of the timely filed response and for further examination as appropriate.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212. Questions regarding the Examination of the application should be directed to the Technology Center.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET